3. Parliament's position on the new 2011 Draft Budget as modified by the Council (
(PL) Mr President, I think the Members should be given a word of explanation. We are voting on the draft presented to us by the Council, with no changes, because this draft is exactly the same as the position which the Committee on Budgets adopted last week. It is in accord with what we negotiated during the very long negotiations, which lasted for 10 months.
I would like to take this opportunity to thank in particular the specialist rapporteurs from the European Parliament committees. Thank you for your unceasing confidence and support. Thank you for making it possible for us to adopt the 2011 budget, today, so that it can be put into effect efficiently at the very beginning of January next year.
President-in-Office of the Council. - (FR) Mr President, honourable Members, Parliament has therefore approved the Council's position on the 2011 draft budget without amendments. Clearly I cannot but be pleased, on behalf of the Council, with our common agreement on the 2011 budget.
(Applause)
Please listen to this statement. It is important. For the first time in history, we have applied the procedure set down in the Treaty of Lisbon. Last year, we followed a simplified procedure. This was the first time the full procedure of the Treaty of Lisbon has been followed. Therefore, I would like to make the following statement. The European Parliament has adopted the Council's position of 10 December 2010 on the draft general budget which was presented by the Commission on 26 November 2010. The budgetary procedure has been completed in accordance with Article 314 of the Treaty on the Functioning of the European Union. In accordance with this article and point 4(a) thereof, I declare that the budget for the year 2011 has been definitively adopted, and I will now sign the document officially.